Citation Nr: 1709832	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-28 175	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides, and as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971, and served in the Reserves from February 1984 to January 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

In September 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This case was remanded by the Board in March 2012, January 2015, and March 2016.

The Board had also previously remanded the issue of entitlement to service connection for a renal condition.  In August 2016, the Agency of Original Jurisdiction (AOJ) issued a rating decision granting entitlement to service connection for mild renal insufficiency as secondary to the service-connected disability of diabetes mellitus, type II.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for a renal condition is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his military service.

2.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's hypertension manifested within a year of his separation from active duty service, was incurred in or is otherwise related to his military service, or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by letters in March 2007, April 2008, and June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss disability, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Regarding the Veteran's claim of entitlement to service connection for hypertension, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, active duty and Reserve service treatment records, service personnel records, Social Security Administration records, VA treatment records, and identified and available private treatment records have been associated with the evidentiary record.

Although the Veteran indicated in a December 2012 statement that VA does not have all of his treatment records from Dr. F.T., the Veteran stated this physician has retired, so treatment records dated from 2003 to 2006 are unavailable.

In the March 2012 remand, the Board instructed the AOJ to obtain an addendum opinion from the February 2009 VA examiner to clarify whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  The Board noted that if the VA examiner was no longer available, the AOJ was to afford the Veteran a new VA examination to address this question.

In September 2012, the Veteran was afforded new VA examinations, including regarding diabetes mellitus and hypertension.  The September 2012 VA examiner reviewed the claims file, and opined the Veteran's current hypertension was neither caused nor aggravated by his service-connected diabetes mellitus, and provided a supporting rationale.

In the January 2015 remand, the Board instructed the AOJ to obtain all of the Veteran's outstanding VA treatment records, ask the Veteran to identify all private treatment related to his hypertension, and undertake appropriate efforts to obtain any identified records, to include any outstanding records from the Veteran's private primary care physician, Dr. N.W.F., and/or at University Medical Care.  The Board found the September 2012 VA examiner had not addressed the Veteran's contentions regarding the relationship between his diabetes and diabetes medications and his hypertension.  The Board also noted the Veteran's contention that his current hypertension is related to his in-service exposure to an herbicide agent, but that the theory of entitlement to direct service connection had not been addressed by the February 2009 or September 2012 VA examiners.  Accordingly, the Board instructed the AOJ to obtain an addendum medical opinion on the nature and etiology of the Veteran's hypertension, to include whether the Veteran's hypertension is related to his active duty service, to include in-service herbicide exposure, and whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II, to include the medications taken by the Veteran to treat the diabetes.

On remand, VA treatment records dated from November 2006 to December 2014 and April 2015 to July 2015 were associated with the evidentiary record.  In an April 2015 letter, the AOJ asked the Veteran to identify all private treatment related to his hypertension.  In May 2015, VA received copies of private treatment records from the Veteran, a timeline of treatment for various conditions, and a VA Form 21-4142a on which the Veteran wrote, "See back of this form."  In June 2015, an addendum VA examination opinion was obtained.  The VA examiner reviewed the evidence of record, and provided a nexus opinion on the theories of direct service connection, to include exposure to herbicides, and aggravation of the Veteran's hypertension due to his diabetes, to include his diabetes medications.

In the March 2016 remand, the Board noted it was not clear the back of the VA Form 21-4142a received from the Veteran in May 2015 had been scanned and associated with the evidentiary record, and whether the timeline of treatment associated with the evidence submitted by the Veteran on that date was the information contained on the back of the form as referenced by the Veteran.  The Board instructed the AOJ to again ask the Veteran to identify any relevant private treatment, and make appropriate efforts to obtain any outstanding treatment records.  The Board also instructed the AOJ to obtain any outstanding VA treatment records, to include records dated from December 2014 to April 2015.  Regarding the June 2015 VA examiner's opinion, the Board found the opinion as to direct service connection inadequate because the examiner did not address direct service connection other than a regulatory presumption, and did not address the specific facts related to the Veteran.  The Board further found the June 2015 VA examiner's opinion regarding aggravation of the Veteran's hypertension inadequate because the examiner did not adequately address the Veteran's contentions and the full evidence of record.  Accordingly, the Board instructed the AOJ to obtain a new medical opinion as to whether the Veteran's hypertension is directly related to his active duty service, and whether it is aggravated by his service-connected diabetes mellitus, to include his medications.

On remand, VA treatment records dated from December 2014 to April 2015 were associated with the evidentiary record.  In an April 2016 letter, the AOJ asked the Veteran to identify all private treatment related to his hypertension, and to clarify the information which was provided on the back of the VA Form 21-4142a in May 2015.  To date, no response from the Veteran has been received.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

In May 2016, an addendum VA examiner's opinion was obtained.  The VA examiner reviewed the evidentiary record, and provided an opinion regarding direct service connection, to include exposure to an herbicide agent, supported by a detailed rationale discussing the facts specific to the Veteran, as requested by the Board.  The examiner also provided an opinion as to whether the Veteran's hypertension is aggravated by his diabetes mellitus, to include his prescribed medications, supported by a detailed rationale which considered the Veteran's contentions and the full evidence of record, as requested by the Board.  Given the foregoing, the Board finds the May 2016 VA examiner's opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the September 2012 VA examination and report, the April 2015 letter to the Veteran, the May 2015 evidentiary submission by the Veteran, the June 2015 VA examiner's opinion, the April 2016 letter to the Veteran, the association of the Veteran's VA treatment records with the evidentiary record, the May 2016 VA examiner's opinion, and the subsequent readjudication of the claim in August 2016 based upon all the evidence of record, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim of entitlement to service connection for hypertension, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Hearing Loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

The first element under Shedden is met.  Upon VA examination in May 2016, the Veteran's speech recognition scores using the Maryland CNC Test were 92 percent in the right ear, and 84 percent in the left ear.  Accordingly, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The second Shedden element is also met.  The Veteran served as an Infantryman in the Republic of Vietnam and received the Combat Infantryman Badge.  See DD Form 214.  Further, the Veteran served as a weapons instructor in the Reserves.  See, e.g., October 1987 Performance Review.  As such, the Board finds the Veteran was exposed to noise during service.  See 38 U.S.C.A. § 1154.

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current bilateral hearing loss. 

Upon a December 2006 VA audiology consultation, the Veteran reported hearing loss for over 15 years with a gradual decrease of hearing, worse in his left ear.  The VA audiologist noted the Veteran's unprotected noise exposure during combat in Vietnam, as well as his noise exposure while training and as a weapons instructor, during which ear protection was usually used.  The Veteran denied occupational or recreational noise exposure.  Sloping mild to severe high frequency sensioneural hearing loss was assessed.

Upon a July 2007 VA examination, the VA examiner indicated she had reviewed the claims file, to include the Veteran's pre-induction and separation examination reports, and documentation of hearing loss in VA treatment records in 2006.  The VA examiner noted the Veteran's unprotected noise exposure to artillery, mortars, and machine guns in service, as well as the protected exposure as a combat arms instructor in the Reserves.  The Veteran reported no occupational or recreational noise exposure.  The July 2007 VA examiner opined the Veteran's bilateral hearing loss was not caused by or a result of his conceded military noise exposure.  The examiner generally cited a September 2005 Institute of Medicine Report entitled, "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  She also stated there was no hearing loss present at separation per the Veteran's service treatment records.

In a September 2007 statement, the Veteran noted his noise exposure while serving in the infantry in Vietnam, and stated his hearing loss started overseas, and increased as the years went by.

Upon an August 2008 consultation at Tampa Ear, Nose & Throat Associates, it was noted the Veteran had some mild hearing loss associated with bilateral tinnitus.  The Veteran's in-service noise exposure was noted, and the Veteran reported no civilian noise exposure.

In September 2011, the Veteran testified before the Board that he had no contribution to his hearing loss due to an occupation after service.  The Veteran testified that he believed he developed problems due to the firing of the machine gun in Vietnam, and later training with the big guns in the Reserves.  The Veteran stated he first started noticing his hearing loss about 25 years prior in the Reserves when teaching classes, and he could not hear someone in the back of the room.  The Veteran testified his hearing loss got progressively worse.

Upon VA examination in September 2012, the VA examiner reviewed the claims file, and noted the Veteran's audiometric testing upon induction in January 1970, upon separation from active duty service in October 1971, and during his Reserve service in December 1983, January 1989, and November 1992.  The examiner noted the Veteran's service in the infantry, and unprotected exposure to noise from artillery, land mines, and gunfire.  The examiner also noted the Veteran's protected noise exposure over 12 years as a weapons instructor in the Reserves.  The Veteran denied any recreational noise exposure.  The September 2012 VA examiner opined that the Veteran's hearing loss is less likely as not a result of his in-service noise exposure because his enlistment and separation examinations were within normal limits bilaterally, and the Institute of Medicine has concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed onset hearing loss.

Upon VA examination in July 2015, the VA examiner stated the evidence of record had been reviewed, but also stated there were no private or VA treatment records regarding hearing loss.  The July 2015 VA examiner stated he had compared the Veteran's enlistment and separation audiometrics, and that there were no significant in-service threshold changes in either ear between 1000 Hertz and 4000 Hertz, as a change of 10 decibels is not audiometrically significant and could be attributed to normal measurement error.  The July 2015 VA examiner opined that therefore, it is not at least as likely as not the Veteran's hearing loss is a result of his history of military service.  The VA examiner stated that according to the 2005 Institute of Medicine study, "current knowledge of cochlear physiology does not provide sufficient scientific basis for the existence of delayed-onset hearing loss.  Additionally, the Institute of Medicine did not rule out that delayed-onset might exist, but because the requisite longitudinal animal and human studies have not been done, and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss."

Upon VA examination in May 2016, the evidence of record was reviewed, and the examiner noted the Veteran's military noise exposure.  Exposure to noise while hunting and due to lawn equipment without protection was also noted.  The May 2016 VA examiner reported the Veteran's service treatment records showed the Veteran's hearing was within normal limits bilaterally, with no significant threshold shift evident on his active duty enlistment and separation audiograms.  The May 2016 VA examiner opined that therefore it was his opinion the Veteran's hearing loss is less likely as not caused by or a result of in-service noise exposure during active duty, and again referenced the findings of the Institute of Medicine study.

However, in a May 2016 addendum opinion, the May 2016 VA examiner noted the Veteran's report that his hearing loss began during his Reserve duty.  The May 2016 VA examiner stated the objective evidence did not corroborate the Veteran's claim of onset of hearing loss during Reserve duty, and discussed the Veteran's available examination reports during his Reserve service.  The examiner noted the last available Reserve audiogram was dated in November 1992, and revealed hearing within normal limits bilaterally, and stated therefore there was no objective evidence of onset, aggravation, or permanent hearing loss during Reserve duty.  However, the May 2016 VA examiner noted there was no audiogram from the Veteran's separation from Reserve duty.  The VA examiner stated the 2006 Institute of Medicine study stated, "If documentation of the existence of hearing loss at discharge from the military is missing, it is nearly impossible to determine whether hearing loss detected by audiometric testing later in life is the result of noise exposure during prior military service."  The May 2016 VA examiner then concluded that without review of a Reserve duty separation audiogram, "I cannot determine whether there was any onset of [hearing loss], aggravation of [hearing loss], or [significant threshold shift] during [R]eserve duty (after [November 19]92), and therefore cannot determine the relationship between his hearing loss...and his [R]eserve duty /[R]eserve duty noise exposure without resort to mere speculation."

The July 2007, September 2012, July 2015 and May 2016 VA examiners appear to have based their negative nexus opinions on the lack of documentation of hearing loss in the Veteran's service treatment records during active duty service.  However, the Veteran is competent to discuss observed physical symptoms, such as a decrease in hearing sensitivity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The May 2016 VA examiner appears to have indicated a negative nexus opinion in the May 2016 addendum opinion based solely on the lack of objective documentation of hearing loss in the Veteran's available service treatment records during the Veteran's Reserve service, but ultimately indicated he could not offer an opinion as to the relationship of the Veteran's hearing loss to his Reserve service due to the lack of audiometric findings upon the Veteran's separation.  However, the VA examiner noted the Veteran's competent statements regarding the onset of decreased hearing sensitivity during service, and the continuation and gradual worsening of his hearing loss since service.  The Board finds that the Veteran's assertions are credible, as the Veteran has consistently reported an onset of decreased hearing during service, and indicated little-to-no noise exposure following service.  The Board has no reason to doubt the Veteran's assertions that he began to experience hearing loss during service, and that he has experienced gradually worsening hearing loss since service.

The Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his current bilateral hearing loss disability.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss disability.


Hypertension

The first element under Shedden is met, as a diagnosis of hypertension is of record during the appeal period.  See, e.g., September 2012 VA examination report; February 2009 VA examination report.

First, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension had its onset during service, or manifested within one year following his separation from service.  The Veteran's service treatment records do not contain any complaints or notations of high blood pressure, or a diagnosis of hypertension.  The Veteran's October 1971 separation examination included a blood pressure reading of 120/72, and his last available Reserve periodic examination in November 1992 included a blood pressure reading of 128/88, neither of which indicates high blood pressure.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Although private treatment records in May 2001 and April 2003 indicated the Veteran had a history of hypertension of ten years' duration, which would indicate hypertension was diagnosed during the Veteran's Reserve service, such a diagnosis is not corroborated by the Veteran's service treatment records, or any other contemporaneous treatment records.  See April 2003 East Pasco Medical Center consultation report; May 2001 Dr. V.R.T. examination report; see also September 2011 Travel Board hearing testimony.  The first diagnosis of hypertension of record was in May 2001.  See May 2001 Dr. V.R.T. examination report.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension was incurred in service, or manifested within one year following his separation from service.  Therefore, service connection cannot be established on a presumptive basis, or a direct basis as incurred during service.  See 38 C.F.R. §§ 3.303(a); 3.307.

Next, the Board finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's hypertension is otherwise directly related to his service.

The Veteran contends his current hypertension is related to his exposure to Agent Orange during his active duty service.  See, e.g., December 2007 claim.

The second Shedden element is met.  The Veteran's DD Form 214 shows that the Veteran served in the Republic of Vietnam from December 1970 to August 1971.  Accordingly, under 38 C.F.R. § 3.307(a)(6)(iii), the Veteran is presumed to have been exposed to an herbicide agent.

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  However, hypertension is not listed in 38 C.F.R. § 3.309(e), and therefore entitlement to presumptive service connection due to exposure to an herbicide agent is not warranted.

However, although hypertension has not been shown to warrant a regulatory presumption of service connection as a result of in-service herbicide agent exposure, it must still be determined whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

A December 2010 treatment note from Dr. N.W.F. includes a notation under "Past Medical/Surgical History" that the Veteran's diabetes and hypertension were "felt to be related to [A]gent [O]range exposure in the non-[sic] and he is seen at the VA for these." 

In a May 2016 VA examination addendum opinion, the VA examiner reviewed the evidentiary record, and provided a summary of pertinent treatment records.  The VA examiner opined the Veteran's current hypertension is not due to his service, to include exposure to an herbicide agent, because the Veteran's service treatment records were silent for a diagnosis of hypertension or high blood pressure readings, "or even the entertainment of the diagnosis of [hypertension]."  The examiner noted there was no diagnosis of hypertension or high blood pressure readings within two years of the Veteran's release from active duty.  Further, the VA examiner noted, "Current literature review with the Institute of Medicine does not find support for the opinion that [hypertension] is caused by herbicide exposures in Vietnam."

The Board affords more probative weight to the opinion of the May 2016 VA examiner, as it is supported by a full review of the evidence of record, as well as a detailed rationale specific to the facts of the Veteran's case.  It is unclear from the December 2010 treatment note from Dr. N.W.F. whether she was reporting someone else's opinion that the Veteran's hypertension is felt to be related to exposure to an herbicide agent, or whether she was recording her personal opinion.  Further, no rationale was offered for any such opinion.  Accordingly, the opinion in the December 2010 Dr. N.W.F. treatment record is afforded little weight of probative value.

The Board has considered the lay evidence offered by the Veteran.  This includes his statements in which he asserts his belief that his current hypertension was caused by his exposure to an herbicide agent in service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Here, the question of whether the Veteran's current hypertension is related to his exposure to an herbicide agent during active duty service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's exposure to an herbicide agent during active duty service caused his hypertension is not within the realm of knowledge of a non-expert, given the complicated nature of the body's responses to exposure to herbicide agents, and the prevalence of hypertension in the general population.  See June 2015 VA examination addendum opinion (hypertension is a very common disease in the general population).  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether his hypertension was caused by his active duty service.  

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension was caused by his active duty service, and service connection cannot be established on a direct basis.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Finally, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current hypertension was caused or aggravated by a service-connected disability.

The Veteran contends that his current hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  The Veteran contends that as his diabetes progressed, so did his high blood pressure, and that his blood pressure became uncontrollable once he began taking prescribed medications to treat his diabetes.  See, e.g., December 2012 Veteran statement; September 2011 Travel Board hearing testimony.

An April 2003 consultation report from East Pasco Medical Center noted the Veteran had a past medical history of hypertension of ten years' duration, and stated at that time the Veteran was not a diabetic.

An April 2006 treatment note from Dr. F.D.T. includes impressions of diabetes, hypertension, and metabolic syndrome.

A November 2006 VA treatment note indicates the Veteran was establishing care with VA.  At that time, the Veteran's hypertension was poorly controlled.  See November 2006 ambulatory care note.  VA treatment records in 2007 continued to reflect poorly controlled hypertension.  See November 2007 VA primary care note; August 2007 VA psychology note; August 2007 VA primary care note.

A November 2007 treatment note from Dr. F.D.T. stated the Veteran's labs done through VA indicated blood sugar in the 300s, and that although an A1c was not performed, the Veteran was considered diabetic and he was started on a prescription medication.  See also November 2007 VA psychiatry consultation (Veteran reported he found out he had diabetes two weeks prior).

A September 2008 treatment note from Dr. F.D.T. indicated the Veteran's blood pressure was currently quite high, and stated, "Probably changed medicines."  Dr. F.D.T. reported the Veteran's wife had called about ten days prior, concerned about his blood pressure, which Dr. F.D.T. stated was "really significant," and that the Veteran's medication was increased.  The Veteran then came into the office and saw another physician, who changed his medication, and the Veteran's blood pressure got worse.  Dr. F.D.T. noted the Veteran was placed on a prescription medication for his diabetes during a recent hospital stay, but that the Veteran's blood sugars at home remained at 103, and his A1c was at 5.  Dr. F.D.T. changed the Veteran's hypertension medications, and reduced his diabetes medication.

Upon an October 2008 visit, Dr. F.D.T. reported the series of blood pressures brought in by the Veteran were much better controlled.  Dr. F.D.T. reported he slightly adjusted the Veteran's medication, and that his hypertension seemed to be under control.  Labile hypertension, presently under fairly good control, was assessed.  Treatment notes from the Moffitt Cancer Center dated in November and December 2008 also reflect the Veteran's blood pressure at that time was well controlled.  

Upon VA examination in February 2009, the VA examiner noted the Veteran's reports that his hypertension had its onset in 1990, and that it had gotten worse with time.  The VA examiner also noted the Veteran's diabetes mellitus, type II, had been diagnosed about November 2007 by the VA clinic, and that the Veteran was on a prescription medication two times per day.  The February 2009 VA examiner opined that it is less likely as not the Veteran's hypertension is caused by or a result of his diabetes mellitus, type II, because the medical literature did not support a direct cause and effect between diabetes mellitus and hypertension, and because the Veteran had been diagnosed with high blood pressure for almost twenty years, but his diabetes had only been diagnosed within the past few years.

An August 2009 treatment note from University Medical Care indicated the Veteran was being evaluated and treated for hypertension and a complaint of leg swelling for the past five weeks.  The impression was uncontrolled hypertension with lower extremity edema, as well as diabetes mellitus, type II, with blood sugar fairly well controlled.  The Veteran's hypertension medications were changed.  As of a March 2010 VA psychiatry note, the Veteran reported his blood pressure was under control, and a December 2010 treatment record from Dr. N.W.F. indicated the Veteran's diabetes was under very good control.

Upon VA examination in September 2012, the VA examiner reviewed the evidentiary record, and opined the Veteran's hypertension is not caused or aggravated by his service-connected diabetes mellitus.  The VA examiner noted the Veteran's hypertension was established more than a decade before the diagnosis of diabetes mellitus, type II, was made.  Further, the examiner stated the Veteran's history and record revealed that the Veteran's hypertension had not been under optimal control.  The examiner stated hypertension and diabetes mellitus, type II, frequently coexist "probably due to underlying risk factors they have in common.  However the fact that diabetes and hypertension commonly coexist does not establish a cause and effect relationship because the vast majority of hypertension both in diabetics and non-diabetics is essential hypertension meaning there is no specific underlying causal condition."  The examiner indicated that according to the National Institute of Health, diabetic nephropathy appears to be an important cause of hypertension, however that usually occurs after 15 years of diabetes.

In June 2015, a VA examiner reviewed the evidentiary record.  The VA examiner opined that it is unlikely that the Veteran's hypertension was aggravated by his diabetes mellitus, type II, to include his prescribed medications.  The June 2015 VA examiner stated that none of the Veteran's blood pressure readings from November 2013 to June 2015 was "uncontrollably" high, and stated there was no factual data to show that the Veteran's hypertension became uncontrollable after he began taking diabetes medications, or that as his diabetes worsened his hypertension also worsened.  The June 2015 VA examiner also noted that current medical literature states that diabetes and hypertension share common pathways, which interact and influence each other and may even cause a vicious cycle, and that both are end results of metabolic syndrome, so they may develop one after the other in the same individual.  He stated central obesity is the cause of the metabolic syndrome.  However, the June 2015 VA examiner stated hypertension and diabetes mellitus, type II, frequently coexist probably due to the underlying risk factors they have in common, but that fact did not establish a cause and effect relationship, because the vast majority of hypertension, in both diabetics and non-diabetics, is essential hypertension, meaning there is no specific underlying causal condition.

Upon a May 2016 addendum opinion, a VA examiner reviewed the evidentiary record, noted hypertension as early as 2003, and summarized the medical evidence of record regarding the Veteran's blood pressure and diabetes, including his medication prescriptions and changes.  The May 2016 VA examiner opined that it is less likely as not that the Veteran's hypertension or its treatment was aggravated or made permanently worse by his diabetes.  The examiner noted the Veteran's blood pressure was not controlled prior to the onset of diabetes.  The examiner stated that in November 2006, "there was protein in the urine related to prostate infection, this resolved.  In 2007 when Hgba1c was 9 [the V]eteran's anti-hypertensives were changed appropriately to ensure that he was on an [ACE] inhibitor to attempt to prevent renal dysfunction.  The [V]eteran's blood pressure had been difficult to control, it is not expected [sic] that after a change in medication it would take some time and medication adjustment to re-equilibrate.  In 2008 when his blood pressure was out of control again, his diabetes was under good control.  When he watched his diet and exercised, both his diabetes and hypertension were under good control."  The May 2016 VA examiner concluded that the Veteran's blood pressure has been difficult to control, but the records did not confirm that this was due to his diabetes. 

The Board affords great weight of probative value to the February 2009, September 2012, June 2015, and May 2016 VA examiners' negative opinions.  The VA examiners all reviewed the evidence of record, considered the specific facts regarding the Veteran and his history, and all opined that the Veteran's current hypertension was not caused by his service-connected diabetes mellitus, type II, with supporting and detailed rationales.  Further, the May 2016 VA examiner opined that it is less likely as not the Veteran's current hypertension is aggravated by his service-connected diabetes, to include his diabetes medications, and supported that opinion with a detailed rationale which considered the full evidence of record, as well as the Veteran's contentions.

Again, the Board has considered the lay evidence offered by the Veteran.  This includes his statements in which he asserts his belief that his hypertension was caused or aggravated by his service-connected diabetes, to include the prescribed medications.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan, 451 F.3d at 1336; Barr, 21 Vet. App. 303 (2007).  The Veteran is competent to attest that he was experiencing high blood pressure readings around the same time diabetes was diagnosed and/or he was prescribed medications for his diabetes.

However, the question of whether the Veteran's current hypertension is caused or aggravated by his service-connected diabetes, to include prescribed medications, cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's diabetes and/or medications prescribed for diabetes affected his cardiovascular system in order to cause or aggravate his hypertension is not within the realm of knowledge of a non-expert, given the complicated nature of the relationship between concurrent diagnoses, and the body's physiologic responses to prescribed medications.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether his hypertension was caused or aggravated by his service-connected diabetes mellitus.  Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the current hypertension and the Veteran's service-connected diabetes mellitus, type II.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension was caused or aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for hypertension is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


